DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2021 has been considered by the examiner.

Claim Objections
Claims 1-3 and 4-6 are objected to because of the following informalities:  claim 1, line 7, should read “according to the reference temperature information.”  Likewise, claim 4, lines 9-10, should read “according to the reference temperature information.”  Claims 2-3 and 5-6 are objected to because they depend on claims 1 and 4.    Please see the 112, 2nd rejection below for more clarity on this.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation "the reference temperature" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-3 are rejected because they depend on claim 1. 
Claim 4 recites the limitation "the reference temperature" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claims 5-6 are rejected because they depend on claim 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meng, US 2021/0225287, in view of Zhao, US 2019/0164475, and in further view of Johnson, US 2005/0280766. 

Regarding Claim 1, Meng (Figs. 1-3) teaches a display image compensation method, comprising: 
-receiving a first image signal (e.g., An image signal is received during a blanking period.  During this period, display data is generated and the timing controller generates a source control signal and gate control signal for controlling the source driver and gate driver, respectively; par. 0070), and displaying the first image signal by a display unit (e.g., Image signal generated during blanking period; par, 0070); 
-calculating current temperature information (e.g., Voltage variation between V1 and V2, which are voltage measurements of the sensing capacitor 110 of the sub-pixel taken at different time periods, are used to detect temperature change variation.  This temperature variation is considered a “current temperature information” because it is a measure of the current temperature variation; par. 0099);   
-calculating a variation between current temperature information and reference temperature information according to reference temperature information corresponding to the display unit before the display unit displays the first image signal (e.g., The voltage variation (and therefore temperature variation) is compared to a preset threshold; par. 0119.  The smaller the voltage variation (and therefore temperature variation) as compared to the preset threshold, the less likely compensation is needed.  Presumably, the preset threshold is determined by the manufacturer and is determined before the image signal during the blanking period is displayed); 
-generating pixel compensation data corresponding to the current temperature information when the variation is greater than a preset value (e.g., When voltage variation (and therefore temperature variation) exceeds a preset value, a compensation value is determined; par. 0105-0106, 0119); and 
-compensating an image signal according to the pixel compensation data and outputting the compensated second image signal to the display unit (e.g., Compensation is provided to sub-pixel in step 305; par. 0111).  

Meng does not teach receiving a second image signal sequentially at a different time point than the first image signal. 
However, Zhao teaches the concept of taking the temperature of a display at a specific time within an image frame (par. 0035).  Applying this concept to Meng, instead of voltage value V1 being calculated before the image is displayed (Meng, par. 0073), it would be calculated during the frame.  The image displayed during the frame is considered a “second image signal” and it would be received before the image that is displayed during the blanking frame, the first image signal.  Moreover, this second image signal would be compensated according to the pixel compensation data.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Meng with the above teachings of Zhao.  Taking the temperature of the display in the middle of a frame allows data signals to be compensated for temperature variations at a point in time other than before an image is displayed.  For example, the starting temperature value in a temperature differential calculation would be in the middle of a frame, a point in time when an image has already contributed to a temperature increase.  This leads to a more accurate temperature variation calculation. 

Meng in view of Zhao does not teach calculating current temperature information according to a display time length of the first image signal on the display unit and pixel data of the first image signal. 

However, Johnson teaches the concept of detecting current temperature-dependent information of pixels at specific time intervals that is converted to actual temperature values (e.g., Temperature sensor controller 91 detects temperature-dependent information of pixels 21, which is used to calculate actual temperature values; par. 0056. The temperature may be detected at specific time intervals; par. 0061.  For example, a time interval could be a time period within a frame such as a display time length).  Thus, applying this concept to Meng in view of Zhao, current temperature-dependent information may be calculated according to a time interval of the first image signal on the display unit and pixel data of the first image signal.  For example, this time interval may from the beginning of the frame to a point in the middle of the frame.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Meng in view of Zhao with the above teachings of Johnson.  Converting temperature-dependent values to actual temperature values is a more accurate way of detecting the temperature of a pixel than an estimation, which Meng teaches (Meng, par. 0124).  

Regarding Claim 2, Meng in view of Zhao and in further view of Johnson teaches the display image compensation method according to claim 1.

Meng (Figs. 1-3) further teaches wherein the step of generating the pixel compensation data is generating the corresponding pixel compensation data according to current temperature information by using a lookup-table method (e.g., Compensation amount determined by lookup table LUT.  This compensation is based on temperature variation ΔT; par. 0108).  

Regarding Claim 4, Meng (Figs. 1-3) teaches a display image compensation method, comprising: 
-receiving a first image signal (e.g., An image signal is received during a blanking period.  During this period, display data is generated and the timing controller generates a source control signal and gate control signal for controlling the source driver and gate driver, respectively; par. 0070), and displaying the first image signal by a display unit (e.g., Image signal displayed during blanking period; par, 0070); wherein the first image signal comprises a plurality of image zones (e.g., Each pixel is considered an “image zone”); 
-calculating current temperature information (e.g., Voltage variation between V1 and V2, which are voltage measurements of the sensing capacitor 110 of the sub-pixel taken at different time periods, are used to detect temperature change variation.  This temperature variation is considered a “current temperature information” because it is a measure of the current temperature variation; par. 0099);   
-calculating variations between the current temperature information of the image zones and the reference temperature information corresponding to the image zones according to reference temperature information corresponding to the image zones before the display unit displays the first image signal (e.g., The voltage variation is compared to a preset threshold; par. 0119.  The smaller the voltage variation (and therefore temperature variation) as compared to the preset threshold, the less likely compensation is needed.  Each sub-pixel is considered an “image zone.” Presumably, the preset threshold is determined by the manufacturer and is determined before the image signal during the blanking period is displayed); and 
-generating first pixel compensation data corresponding to the current temperature information of the first zone when a variation between the current temperature information of a first zone in the image zones and reference temperature information corresponding to the first zone is greater than a preset value (e.g., When voltage variation (and therefore temperature variation) of the sub-pixels exceeds a preset value, a compensation value is determined; par. 0105-0106, 0119); and 
-compensating an image zone corresponding to the first zone in an image signal according to the first pixel compensation data, and outputting the compensated image signal to the display unit (e.g., Compensation is provided to sub-pixels in step 305; par. 0111).  

Meng does not teach receiving a second image signal sequentially at different time point than the first image signal. 

However, Zhao teaches the concept of taking the temperature of a display at a specific time interval within an image frame (par. 0035).  In the combined invention, instead of voltage value V1 being calculated before the image is displayed (Meng, par. 0073), it would be calculated during the frame.  The image displayed during the frame is considered a “second image signal” and it would be received before the image that is displayed during the blanking frame, the first image signal.  Moreover, this second image signal would be compensated according to the pixel compensation data.   The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Meng with the above teachings of Zhao.  Taking the temperature of the display in the middle of a frame allows data signals to be compensated for temperature variations at a point in time other than before an image is displayed.  For example, the starting temperature value in a temperature differential calculation would be in the middle of a frame, a point in time when an image has already contributed to a temperature increase.  This leads to a more accurate temperature variation calculation. 

Meng in view of Zhao does not teach calculating current temperature information corresponding to the image zones according to display time lengths of the image zones on the display unit and pixel data of the image zones. 

However, Johnson teaches the concept of detecting current temperature-dependent information of pixels at specific time intervals that is converted to actual temperature values (e.g., Temperature sensor controller 91 detects temperature-dependent information of pixels 21, which is used to calculate actual temperature values; par. 0056. The temperature may be detected at specific time intervals; par. 0061.  For example, a time interval could be a time period within a frame such as a display time length).  Thus, applying this concept to Meng in view of Zhao, current temperature-dependent information may be calculated according to a time interval of the first image signal on the display unit and pixel data of the first image signal.  For example, this time interval may be from the beginning of the frame to a point in the middle of the frame.  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Meng in view of Zhao with the above teachings of Johnson.  Converting temperature-dependent values to actual temperature values is a more accurate way of detecting the temperature of a pixel than an estimation, which Meng teaches (Meng, par. 0124).  

Regarding Claim 7, Meng (Figs. 1-3, 9) teaches an electronic device, comprising: 
-a receiving circuit (903), configured to receive a first image signal (e.g., An image signal is received during a blanking period.  During this period, display data is generated and the timing controller generates a source control signal and gate control signal for controlling the source driver and gate driver, respectively; par. 0070); 
-a display unit (201), configured to display the first image signal (e.g., Display panel 201 depicts images; par. 0068); 
-a calculation circuit (904), coupled to the receiving circuit (903) and configured to calculate a variation between current temperature information and reference temperature information before the display unit displays the compensated image signal (e.g., Temperature estimation sub-circuit 904 determines a voltage variation between V1 and V2, which are voltage measurements of the sensing capacitor 110 of the sub-pixel at different points in time, leads to a detection in temperature change variation; par. 0099, 0141.  The voltage variation is compared to a preset threshold; par. 0119.  The smaller the voltage variation (and therefore temperature variation) as compared to the preset threshold, the less likely compensation is needed.  Presumably, the preset threshold is determined by the manufacturer and is set before the compensated image signal is displayed); 
-a compensation data generation circuit (905), coupled to the calculation circuit (904) and configured to generate pixel compensation data corresponding to the current temperature information when the variation is greater than a preset value (e.g., When voltage variation (and therefore temperature variation) of the sub-pixels exceeds a preset value, a compensation value is determined; par. 0105-0106, 0119); and 
-a compensation circuit (906), coupled to the receiving circuit (903) and the display unit (201) (e.g., Data compensation sub-circuit 906 is indirectly coupled to sampling conversion sub-circuit 903 and indirectly to the display unit through the source driver, not shown in Fig. 9), and configured to compensate pixel data of the image signal according to the pixel compensation data and output the compensated second image signal to the display unit (e.g., Data compensation sub-circuit 906 provides compensation data to sub-pixels in step 305; par. 0111, 0141).  

Meng does not teach a calculation circuit configured to calculate current temperature information according to a display time length of the first image signal on the display unit and pixel data of the first image signal before the display unit displays the second image signal. 

However, Zhao teaches the concept of taking the temperature of a display at a specific time interval within an image frame (par. 0035).  In the combined invention, instead of voltage value V1 being calculated before the image is displayed (Meng, par. 0073), it would be calculated during the frame.  The image displayed during the frame is considered a “second image signal” and it would come before the image that is displayed during the blanking frame, the first image signal.  Moreover, this second image signal would be compensated according to the pixel compensation data.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Meng with the above teachings of Zhao.  Taking the temperature of the display in the middle of a frame allows data signals to be compensated for temperature variations at a point in time other than before an image is displayed.  For example, the starting temperature value in a temperature differential calculation would be in the middle of a frame, a point in time when an image has already contributed to a temperature increase.  This leads to a more accurate temperature variation calculation. 

Meng in view of Zhao does not teach a calculation circuit configured to calculate current temperature information according to a display time length of the first image signal on the display unit and pixel data of the first image signal.  

However, Johnson teaches the concept of detecting current temperature-dependent information of pixels at specific time intervals that is converted to actual temperature values (e.g., Temperature sensor controller 91 detects temperature-dependent information of pixels 21, which is used to calculate actual temperature values; par. 0056. The temperature may be detected at specific time intervals; par. 0061.  For example, a time interval could be a time period within a frame such as a display time length).  Thus, applying this concept to Meng in view of Zhao, current temperature-dependent information may be calculated according to a time interval of the first image signal on the display unit and pixel data of the first image signal.  For example, this time interval may be from the beginning of the frame to a point in the middle of the frame.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Meng in view of Zhao with the above teachings of Johnson.  Converting temperature-dependent values to actual temperature values is a more accurate way of detecting the temperature of a pixel than an estimation, which Meng teaches (Meng, par. 0124).  

Allowable Subject Matter
Claims 3, 5-6, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 3, Meng in view of Zhao and in further view of Johnson teaches the display image compensation method according to claim 1.

However, neither Meng, Zhao, Johnson, nor the remaining prior art, either alone or in combination, teaches wherein the step of calculating the current temperature information is calculating the current temperature information according to the display time length of the first image signal on the display unit, the pixel data of the first image signal, and a display brightness setting of the display unit.  

Regarding Claim 5, Meng in view of Zhao and in further view of Johnson teaches the display image compensation method according to claim 4.

However, neither Meng, Zhao, Johnson, nor the remaining prior art, either alone or in combination, teaches wherein the step of calculating the current temperature information corresponding to the image zones is calculating the current temperature information corresponding to the image zones according to the display time lengths of the image zones on the display unit, a display brightness setting of the display unit, and the pixel data of the image zones.  

Regarding Claim 6, Meng in view of Zhao and in further view of Johnson teaches the display image compensation method according to claim 4.

Meng further teaches wherein the first zone is adjacent to a second zone in the image zones (e.g., Two adjacent pixels), the first zone comprises a first adjacent zone adjacent to the second zone, the second zone comprises a second adjacent zone adjacent to the first zone.

However, neither Meng, Zhao, Johnson, nor the remaining prior art, either alone or in combination, teaches wherein the display image compensation method further comprises: calculating two pieces of adjacent pixel compensation data between the first pixel compensation data and the second pixel compensation data by using an interpolation method according to the first pixel compensation data and second pixel compensation data corresponding to the second zone; and compensating the first adjacent zone and the second adjacent zone according to the two pieces of adjacent pixel compensation data.  

Regarding Claim 8, Meng in view of Zhao and in further view of Johnson teaches the electronic device according to claim 7.

However, neither Meng, Zhao, Johnson, nor the remaining prior art, either alone or in combination, teaches wherein the calculation circuit calculates the current temperature information according to the display time length of the first image signal on the display unit, the pixel data of the first image signal, and a display brightness setting of the display unit.  

Regarding Claim 9, Meng in view of Zhao and in further view of Johnson teaches the electronic device according to claim 7.

However, neither Meng, Zhao, Johnson, nor the remaining prior art, teaches wherein the first image signal comprises a plurality of image zones, the calculation circuit calculates current temperature information corresponding to the image zones according to the display time length and pixel data of the image zones, when a variation between current temperature information corresponding to a first zone in the image zones and reference temperature information corresponding to the first zone is greater than a preset value, the compensation data generation circuit generates the pixel compensation data as first pixel compensation data, and the compensation circuit compensates an image zone corresponding to the first zone in the second image signal according to the first pixel compensation data, and outputs the compensated second image signal to the display unit.  

Claim 10 is objected to because it depends on claim 9. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        April 8, 2022